DETAILED ACTION
Status of Claims:
Claims 1, 3 – 6, 23, and 25 are pending. 
Claims 2, 7 – 22, and 24 are canceled. This rejection is FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments in the amendments, filed 03/09/2022, have been fully considered and are not persuasive. The reasons set forth below.

Claim Interpretation
Claim 1 contains the limitation “viewing by the user the at least one other registered person physically located at the same venue” which is a step that is conducted by the user of the system and not the device itself. See MPEP 2173.05(p). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 6, 23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites the limitation “entering, by the user, an indication of the user viewing the at least one other registered person physically located at the same venue” which is not explicitly disclosed in the specification. The specification of the application and the provisional application, 61/394,774, state that an electronic communication can be initiated between two users however it does not state entering an indication that a user has viewed another user. 
	Dependent claims 3 – 6, 23, and 25 follow the same grounds of rejection as the independent claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 6, 23, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 3 – 6, 23, and 25 are directed to the abstract idea of managing relationships or interactions between people using a messaging platform at a venue, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

The claim as a whole recites a system for organizing human interactions. The claimed invention is a system that registers users at a venue and filters a list of people attending the venue to help initiate electronic conversation between users which is a method of managing relationships and interactions between people. The filtering step, in the limitation “filtering the identifying information according to attributes selected by the user physically located at the same venue”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation only using generic computer components. The mere recitation of a generic computer system or interaction system does not take the claim out of the methods of organizing human interactions grouping. Therefore, the claim as a whole falls within the “certain methods of organizing human activity” grouping of abstract ideas.  
This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept. In particular, the claim recites the additional elements – using a computer to perform retrieving steps, transmitting steps, and initiating steps. The limitation of “in response to the indication of the user viewing the at least one other registered person physically located at the same venue, initiating an electronic conversation between the user mobile device and at least one other registered person physically located at the same venue, in an interactive displayed dialog on a mobile communication device used by the at least one of the other registered persons physically located at the same venue” provides an initiating step which is recited at a high level of generality (i.e. as a general means of interacting with a user through a computer) and are merely invoked as tools to initiate a conversation using a mobile device at a venue. The computer in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing interaction using electronic communication) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claims 3 – 6, 23, and 25 have been additionally considered and found to be abstract for the same reasons as claim 1. Each claim is directed towards the same abstract idea as claim 1. None of the additional claim limitations specifically realize a performance improvement to the computer technology, or provide an advancement to the technology that can change the focus of the claimed invention. The additional elements of the dependent claims were additionally considered. For example, claims 3 – 6, 23 and 25 additionally recite messaging anonymously or using a pseudonym, broadcasting activities, using different communication formats and languages, and using presence of information to detect users at the venue, which can all be performed using generic computer functions and does not provide anything beyond what is known and conventional. Each dependent claim was considered, however each fail to 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4 – 5, 23, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baransky (US 8521824) and in view of Leifer (US 20110191426).

As per claim 1, a method for operating a communications service, comprising: 
	in response to a user entered registration at a venue through an application on a user mobile device, determining information associated with the venue (Subscribers may join a venue in the VCSN by visiting the physical location of the venue. When a subscriber visits the venue, the subscriber may be given a password or other credential (either physically or electronically), which may be used to access the virtual venue through the VCSN, See Col. 2, Line 27 - 57); 
	communicating with a server (Server module, See Col. 4, Lines 15 - 24) to store the venue information (Using the location information, the VCSN may detect when the subscriber visits a particular venue and, upon detection of a subscriber visit, a venue credential may be associated with the subscriber (e.g., in a profile of the subscriber maintained by the VCSN), See Col. 2, Line 27 - 57); 
	retrieving a list from the server of at least one other person registered at the venue and physically located at the venue, said list including identifying information of the at least one other person physically located and registered at the venue using said application, said identifying information describing or showing at least one physical attribute or image of said of other registered person at the venue to enable visual identification, within the same venue, by the user also physically located in the same venue (The virtual venue interface may include a “Who's here” list comprising the subscribers who are currently at the identified venue (physically located at the venue) (and whose privacy settings allow their venue attendance to be displayed). The list may include a plurality of subscriber indicators, each of which may be associated with a chat input and a profile input. The subscriber indicators may include information about the subscriber, such as the subscriber user name, profile picture, avatar (visual indication), or the like, See Col. 9, Lines 17 - 31); 
	filtering the identifying information according to attributes selected by the user physically located at the same venue (A subscriber may specify that his “I'm here” status should only be visible to a predetermined set of VCSN users (filtering the identifying information by determining a predetermined set of users). Accordingly, the subscriber will be omitted from the “Who's here” list as seen by subscribers not in the predetermined set. Alternatively, or in addition, subscribers (or the venue itself) may specify that only those subscribers who are currently at the venue may have access to the “Who's here” list, See Col. 11, Lines 1 - 16);
	retrieving the identifying information of the at least one other registered person physically located at the same venue and providing the identifying information to the user mobile device via the application from the server (A first subscriber who is attending the venue (and has set his/her “I'm here” flag) may access a “Who's here” list for the venue to find a second subscriber who is also attending the venue, See Col. 7, Lines 3 - 64); 

	Baransky however does not expressly disclose:
, entering, by the user, an indication of the user viewing the at least one other registered person physically located at the same venue, and in response to the indication of the user viewing the at least one other registered person physically located at the same venue, initiating an electronic conversation between the user mobile device and at least one other registered person physically located at the same venue, in an interactive displayed dialog on a mobile communication device used by the at least one of the other registered persons physically located at the same venue.

	Leifer disclsoes:
	viewing by the user the at least one other registered person physically located at the same venue (First user views the ID number on the sticker worn by second user, See ¶54); 
	entering, by the user, an indication of the user viewing the at least one other registered person physically located at the same venue (First user views the ID number on the sticker worn by second user, and enters second user ID number (indication) in target ID number entry field, See ¶54); 	
	in response to the indication of the user viewing the at least one other registered person physically located at the same venue, initiating an electronic conversation between the user mobile device and at least one other registered person physically located at the same venue, in an interactive displayed dialog on a mobile communication device used by the at least one of the other registered persons physically located at the same venue (First user views the ID number on the sticker worn by second user (user views at least one other person physically located at the same venue), and enters second user ID number (enters indication) in target ID number entry field. First user enters content in message entry field (initiating electronic conversation), and clicks send button, thereby causing the content to be transmitted to server … Wireless carrier communication component receives the communication and causes the communication to be transmitted to mobile device B (second user), See ¶54). 

	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Leifer’s teaching of a user viewing another user at a venue and entering an indication, along 

As per claim 4, the method of claim 1, wherein the user and/or the at least one or more other person present at the venue broadcasts activities and/or status to other persons present at the venue (Baransky, If the subscriber is currently visiting a particular venue “A,” then messages broadcast by the subscriber may be accessible only to those subscribers who are also currently visiting the venue “A.”, See Col. 7, Lines 3 - 64).  

As per claim 5, the method of claim 1, wherein the user provides more than one communication level, with different communication formats to communicate with the at least one or more other person at the venue (Baransky, The messaging may include web-based messaging (e.g., web-forum type messaging), peer-to-peer messaging, SMS messaging, instant messaging, push messaging, or the like. A subscriber may also send messages to off-line subscribers in the form of an email-type messages, See Col. 3, Lines 3 - 28).  
  
As per claim 23, the method of claim 1, further comprising filtering the list of the at least one other person physically present at the same venue (Baransky, A subscriber may specify that his “I'm here” status should only be visible to a predetermined set of VCSN users. Accordingly, the subscriber will be omitted from the “Who's here” list as seen by subscribers not in the predetermined set. Alternatively, or in addition, subscribers (or the venue itself) may specify that only those subscribers who are currently at the venue may have access to the “Who's here” list, See Col. 11, Lines 1 - 16)).  

As per claim 25, the method of claim 1, wherein the identifying information describes at least one physical attribute of said of other person at the same venue for a time corresponding to the presence of the user at the venue (Baransky, The virtual venue interface may include a “Who's here” list comprising the subscribers who are currently at the identified venue (and whose privacy settings allow their venue attendance to be displayed) (presence) … The expanded subscriber profile view may include a subscriber photo (physical attribute) and/or other profile information in accordance with privacy and/or access settings of the subscriber, See Col. 9, Lines 17 - 31).

Claims 3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baransky (US 8521824), in view of Leifer (US 20110191426), and further in view of Wherry (US 20080034040).

As per claim 3, the combination of Baransky and Leifer discloses all limitation of claim 1. 

	The combination of Baransky and Leifer however does not expressly disclose:
	wherein the messaging occurs anonymously or with a pseudonym.

	Wherry discloses:
	the method of claim 1, wherein the messaging occurs anonymously or with a pseudonym (Jabber guest server maintains a database of active group chat clients and includes the capability of offering anonymous subscriptions when requested by web server, See ¶32).  

	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Wherry’s teaching of messaging anonymously and Leifer’s teaching of a user viewing another user at a venue and entering an indication, along with filtering a list of registered users physically located 

As per claim 6, the method of claim 1, wherein the user's communication with another person at the same venue is translated from one language to another language (Wherry, Language translation may also be provided in real-time, so group chats in multiple languages can occur, See ¶100). 
	The combination of Baransky and Leifer fail to teach wherein the user's communication with another person at the venue is translated from one language to another language. In the same field of endeavor, Wherry teaches language translation in chats. It would have been obvious before the effective filing date of the claimed invention to further modify Baransky and Leifer to include Wherry’s teaching of user communications being translated from one language to another language in a chat between two users.










Remarks
Applicant’s arguments, with regards to the claim interpretation, 112 rejection, 101 rejection, and the 103 rejection filed on 03/09/2022 have been fully considered but they are not persuasive. The current arguments are based on the claim interpretation, 112 rejection, 101 rejection, and the 103 rejection which are present in the remarks by the applicant.
With respect to the claim interpretation, the claim interpretation is merely an interpretation and not a rejection. It has been used to point out the fact that the limitation is not performed by a computer but through a user. Hence a rejection was not given due to the fact that the limitation is a method claim and not a system claim. 
With respect to the 112 rejection, Applicant argues that the limitation “entering, by the user, an indication of the user viewing the at least one other registered person physically located at the same venue” is supported by the previously filed claim 7 which states “wherein the initiating step is performed while observing the located user.” Examiner responds that an initiating step is a much broader concept than entering an indication by a user and does not comply with the written description requirement since it is not disclosed in the specification of the application or the provisional. Therefore, the rejection will be maintained. 
With respect to the 101 rejection, Applicant argues that the application is similar to the case Data Engine Technologies LLC v. Google LLC, 2017-1135 (Fed. Cir. Oct. 9, 2018) in that it “solved this known technological problem in computers in a particular way - by providing a highly intuitive, user-friendly interface with familiar notebook tabs for navigating the three-dimensional worksheet environment”, just as the application because “it is outside the capabilities of state-of-the art computer devices, at least at the time of the invention and filing, for any computer system to clearly identify whether, without some brain-computer interface, whether the user has indeed viewed the other registered person at the venue”. Examiner responds that the DET case incorporated an interface for navigation through a worksheet using tabs which allowed users to efficiently navigate through a document which provided improvements in computer technology and therefore was determined to be of practical application and not abstract.  Applicant’s invention however does not require any type of interface to conduct high level organizing or sorting. The claim limitation “retrieving the identifying information of the at least one other registered person physically located at the same venue and providing the identifying information to the user mobile device via the application from the server, viewing by the user the at least one other registered person physically located at the same venue” is merely a data gathering step which retrieves and provides user information to a mobile device and allows the user to physically identify other users located at a venue. The claim does not require any high level organizing interface to conduct these steps such as the DET case does. The system merely retrieves information stored on a database and displays it to a user and the user performs the function of viewing another user which does not require any specialized computer functions to perform but rather only relies on human capability and general computer functions which renders it abstract. Hence the rejection is maintained. 
With respect to the 103 rejection, regarding independent claim 1, Applicant argues that Leifer does not disclose “identifying information describing or showing at least one physical attribute or image of said of other registered person at the venue to enable visual identification.” Examiner responds Baransky discloses the claimed limitation by teaching that a subscriber indicator can include a profile picture which can enable visual identification of a user using physical attributes or an image (Col. 9, Lines 17 - 31). Leifer discloses entering an indication of viewing another person located at the venue (¶54). The combination discloses that a person can be identified using visual identification, as taught by Baransky, and when a user views the identified user at the venue and enters an indication of the viewing, an electronic conversation can be initiated, as taught by Leifer. Therefore the combination of Baransky and Leifer discloses all the claim limitations in entirety. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282.  The examiner can normally be reached on M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                        /NAZIA NAOREEN/Examiner, Art Unit 2458                                                                                                                                                                                                        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458